Van Brunt, P. J.
It is not necessary here to set out the facts upon which the plaintiff founds his claim. The alleged agreements or contracts are set out *845in full in the submission, and they seem to be independent instruments, as claimed by the plaintiff, although they bear the same date. By the one the plaintiff gave the defendant an option; by the other the defendant, gave the plaintiff an option. Until some right was acquired by an accepted execution of each of these so-called contracts they were wholly void for want of consideration. In the first contract it was optional with the defendant whether or not it would act thereunder, and in the second it was optional with the plaintiff, and neither party paid anything as a consideration for this option. The grant of the option, therefore, liad no consideration to support it, and therefore was not binding upon either party. Hothing having been done under the instrument in question to give it life or validity, the plaintiff cannot enforce the promises therein contained. This view of the case does not seem to have occurred to either counsel, but it is within the terms of the submission, as the question to be determined is said to be whether the plaintiff is now entitled to receive plates from the defendant, under all the facts stated. We conclude, for the reasons above stated, that he is not so entitled, and that the defendant is entitled to judgment, with costs.
Daniels and Brady, JJ., concur.